Citation Nr: 1602985	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  11-33 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for degenerative joint disease and chondromalacia patella of the left knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for Reiter's Syndrome of the right knee with arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to December 1971 and from March 1972 to April 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which addressed 14 claims.  That decision continued the disability ratings for residuals of prostate cancer at 60 percent, 
L4-5 nerve root compression at 20 percent, degenerative joint disease and chondromalacia patella of the left knee at 10 percent, Reiter's Syndrome of the right knee with arthritis at 10 percent, and the left wrist at 0 percent.  Service connection was denied for posttraumatic stress disorder (PTSD), headaches, degenerative disc disease of the cervical spine, rotator cuff tear of the right shoulder, carpal tunnel syndrome of the right wrist, and rectal fissure.  The Veteran's claim for service connection of a skin condition remained denied because new and material evidence had not been submitted to reopen the claim.  The denial of service connection for erectile dysfunction as secondary to prostate cancer was confirmed and continued.  Service connection was granted for diabetes mellitus, type II, with an initial evaluation of 10 percent.  In October 2009, the Veteran filed a Notice of Disagreement with respect to all 14 claims.  

An October 2011 rating decision, in pertinent part, granted service connection for chronic headaches and erectile dysfunction, and increased the disability rating for diabetes to 20 percent.  As the grants of service connection for headaches and erectile dysfunction constituted a full grant of the benefits sought, those two issues were no longer pending.  However, as the increased rating for diabetes did not represent a total grant of the benefit sought, the claim for increase remained pending.  AB v. Brown, 6 Vet. App. 35 (1993).  

The RO furnished the Veteran a Statement of the Case in October 2011 pertaining to the 12 remaining issues.  In December 2011, the Veteran filed a timely Substantive Appeal (VA Form 9) with respect to all of the issues, except the diabetes disability rating.  Thus, 11 issues were appealed.  
A March 2015 rating decision continued the disability rating for residuals of prostate cancer at 60 percent.  

In an April 2015 rating decision, the RO granted service connection for PTSD, which constituted a full grant of the benefit sought on appeal.  In addition, the rating decision increased the evaluation of L4-5 nerve root compression to 40 percent and of left wrist condition to 10 percent.  However, as those grants did not represent a total grant of the benefits sought on appeal, the claims for increase remained pending.  AB v. Brown, 6 Vet. App. 35 (1993).  The Board notes the rating decision also granted entitlement to service connection for radiculopathy of the right and left lower extremities with separate 10 percent evaluations.  As a result of the foregoing grants, the Veteran had a combined disability evaluation of 100 percent from September 19, 2011.  A Supplemental Statement of the Case was furnished by the RO in April 2015 addressing the 10 claims remaining on appeal.

In a June 2015 statement, the Veteran requested that all of his claims on appeal be withdrawn, except his claims for increased ratings of his left and right knees.  See June 2015 Statement in Support of Claim (VA Form 21-4138).  In August 2015, the RO furnished a Supplemental Statement of the Case addressing these two remaining claims.        
    
In a December 2015 rating decision, basic eligibility to Dependents' Educational Assistance was established from September 19, 2011.

In a December 2015 written statement, the Veteran's representative stated that the Veteran wished to withdraw his claims for increased ratings of his left and right knees.  It was explained that the Veteran had been granted 100 present disability with Dependents' Educational Assistance, was satisfied with that rating, and did not wish to proceed with his appeal.  See December 2015 Statement in Support of Claim (VA Form 21-4138).  



FINDINGS OF FACT

In a December 2015 written statement, which included the Veteran's name and claim number, the Veteran's representative stated that the Veteran wished to withdraw his claims for increased ratings of his left and right knees.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issues of entitlement to a disability rating in excess of 10 percent for degenerative joint disease and chondromalacia patella of the left knee, and in excess of 10 percent for Reiter's Syndrome of the right knee with arthritis have been met.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Veteran has withdrawn all of the issues on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.

A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing and meet certain requirements set forth by regulation.  They must include the name of the appellant, the applicable claim number, and a statement that the appeal is being withdrawn.  If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal.  38 C.F.R. § 20.204(b)(1) (2015).   Withdrawal may be made by the appellant or by the appellant's authorized representative.  38 C.F.R. § 20.204(a) (2015).  

The December 2015 statement by the Veteran's representative is in writing and includes the Veteran's name, claim number, and a statement expressing the Veteran's wish to withdraw his claims for increased ratings of his left and right knees, which are the Veteran's only issues currently on appeal.  

As the Veteran has withdrawn his appeal as to the issues of increased ratings of his left and right knees, there remain no allegations of errors of fact or law for appellate consideration concerning these issues.  The Board, therefore, has no jurisdiction to review them.  In addition, the Board has not yet issued a decision on these issues; therefore, the criteria are met for their withdrawal.  38 C.F.R. § 20.204 (2015).  

Thus, the issues of increased ratings of the Veteran's left and right knees are dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014).


ORDER

Entitlement to an increased disability rating for degenerative joint disease and chondromalacia patella of the left knee, currently evaluated as 10 percent disabling, is dismissed.

Entitlement to an increased disability rating for Reiter's Syndrome of the right knee with arthritis, currently evaluated as 10 percent disabling, is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


